Citation Nr: 1617356	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for arthritis of multiple joints.

4.  Entitlement to a rating in excess of 10 percent for scars, status post right shoulder surgery.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2007. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of this proceeding has been associated with the claims file. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

Additional medical evidence was associated with the record following the August 2012 Statement of the Case (SOC) accompanied by a signed waiver of initial RO consideration.  

In the decision below, the Board will grant the Veteran's claim to reopen service connection.  The underlying claim, along with the other claims on appeal, are addressed in the addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The claim of service connection for mechanical low back pain was denied by the RO in May 2007 and was not appealed; the May 2007 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the May 2007 rating decision includes clinical records showing a current diagnosed back disability, and raises a reasonable possibility of substantiating the underlying claim for service connection for a low back disability and therefore is material evidence. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is reopening the claim for service connection for a low back disability.  In regards to the claim to reopen, no further discussion regarding VCAA notice or assistance duties is required as this decision constitutes a grant of the benefit sought on appeal.

Claim to Reopen

In a decision dated in May 2007, the RO denied entitlement to service connection for mechanical low back pain, finding that there was no current diagnosed disorder.  The RO noted that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection could be granted.  The Veteran did not appeal this decision and it is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).  Id.  

In March 2009, the Veteran filed an informal claim, seeking to reopen the matter.  Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The Veteran has submitted several items of evidence since the May 2007 adverse decision, including additional VA treatment reports, private treatment reports, various lay statements, and a March 2016 Board hearing transcript.  VA treatment reports dated in October 2008 reflect an impression of old C6, C7, and T1 spinous processes fracture which appear healed.  Private treatment records dated in 2012 reflect that the Veteran has muscle spasms and possibly subluxation throughout his spine.

The private and VA treatment records reflecting findings of a spinous process fracture, muscle spasms, and subluxation, along with reports of continuity of symptomatology, do lend support to the claim.  In that sense, the evidence relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  Also, this evidence was not of record at the time of the last, final denial of record.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that the Veteran has a current a low back disability, in-service complaints of back pain, and a chronic history of back pain.  Thus, evidence submitted since the RO's May 2007 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's May 2007 decision, and reopening the claim of service connection for a low back disability is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a low back disability is granted.


REMAND

Service connection

The Veteran has consistently alleged that he has arthritis in various joints, to include his elbows, hands, and shoulders, as well as a low back disability, all of which he contends are related to service.  Specifically, according to the March 2016 Board hearing transcript, he asserts that his current disabilities are a result of military career as an aircraft mechanic.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran personnel records reflect that he was an aircraft mechanic in service, and he currently contends that there is an association between his current claimed arthritis in his joints and back disability and the in-service work as a mechanic.  As noted above, records reflect current diagnoses involving the Veteran's spine.  Although arthritis has not been noted in the Veteran's hands, elbows, and shoulders in the available records, the Veteran's complaints of joint pain, in consideration of his in-service duties, meet the low threshold under McLendon.  Additionally, the Board notes that the Veteran is service-connected for a right shoulder disability.  A January 2009 VA examination report indicates that there was a question of rotator cuff disease on the left shoulder

Regarding his lumbar spine, the Veteran underwent a VA examination in February 2011.  At that time, the VA examiner noted that the Veteran had lumbago and opined that because the Veteran's low back pain began in service and the Veteran continues to have ongoing symptoms, it is at least as likely as not that the above diagnosis of lumbago, is related to service.  At that time, the diagnosis listed was only lumbago, which is defined as a "nonmedical term for any pain in the lower back."  See Dorland's Illustrated Medical Dictionary 1076 (32d ed. 2012).  The Board finds the diagnosed lumbago does not represent a current diagnosis of a back disability for service connection purposes.  However, a healed fracture, muscle spasms, and possible subluxation, which have subsequently been demonstrated, were not shown during that examination.  Given the Veteran's current diagnoses and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's these diagnoses, the Veteran is entitled to a VA examination to clarify the Veteran's diagnosis of all low back disorders and whether such diagnosed conditions are related to his military service.  Accordingly, remand is warranted to obtain medical examination(s) addressing the Veteran's claimed arthritis in his joints, to include hands, elbows, and shoulders, and his back disability.

Increased rating

The record also supports that the Veteran's service-connected scars may have worsened since his last VA examination; as such, a new VA examination is warranted.  The most recent VA examination in connection with the Veteran's service-connected scars was conducted in February 2011.  The Veteran has reported that the his skin disability may have increased in severity since that time.  In particular, he responded yes when asked if his scars dry out, crack, or bleed during the March 2016 Board hearing.  He also stated that all of his scars are painful.  During the February 2011 VA examination, the Veteran reported pain with motion, however the examiner stated that the pain appeared to be with the joint as opposed to the scars themselves.  While the Veteran is separately service connected for his right shoulder disability for limitation of motion, the Veteran further contends that his pain from his scars affect his motion in his right shoulder. See March 2016 Board hearing transcript.  

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the evidence of increased symptomatology, new VA examination is warranted to determine the current severity of the Veteran's skin disorder.

The most recent VA treatment records associated with the claims file are dated in April 2009 from Anchorage, Alaska.  During the 2016 Board hearing, the Veteran stated that he had seen a chiropractor with VA.  Updated VA records dated from April 2009 to the present, to include from any VA Medical Centers (VAMCs) located in Texas or Arizona, must be obtained and associated with the record.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, dated from April 2009 to the present. 

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed arthritis in his joints and low back disability.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed joint disability of the hands, elbows, and/or left shoulder and/or back disability, to include subluxation and muscle spasms, was incurred during or are otherwise related to the Veteran's period of active service?  Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed arthritis manifested within one year of the Veteran's period of active service?  The examiner should specifically address the Veteran's in-service complaints, diagnoses, and treatment regarding his spine.  

The examiner is also asked to address the 2011 and 2012 private treatment report indicating current evidence of muscle spasms and subluxation, and the lay statements regarding continuity of symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected scar, status post right shoulder surgery.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

All appropriate testing should be conducted, and all clinical manifestations of the service-connected scar, status post right shoulder surgery, should be reported in detail.  Measurements and unretouched color photographs must be obtained.

Specifically, the VA examiner is asked to identify all scars associated with the status post right shoulder surgery.  For each scar, the VA examiner is asked to address whether each scar is deep, nonlinear, painful, or unstable.

The examiner should also address the Veteran's contentions that his scars dry out, crack, or bleed.

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


